 

 

Case 1:20-cv-11661-RWZ Document 1-1 Filed 09/08/20 Page 1 of 6

(TO PLAINTIFF'S ATTORNEY: Please Circle Type of Action Involved: - TORT - MOTOR VEHICLE TORT -
CONTRACT - EQUITABLE RELIEF - OTHER.)

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss. . SUPERIOR COURT
. CIVIL ACTION

No. Mrqr7cVv DOT 90

om Pr

i
t
1
=
>
ao
~<
&
~®
“yi
3,

SUMMONS

you claim to have a defense, either you or your

To the above named Defendant:

erles

Uae
You are hereby summoned and required to serve upon imoth 0 : Cam of hw ’ Le

plaintiff's attorney, whose address is Oo R a. Se us ol (4 han 02964 to the

complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the

fied herein avd also file the original in the Clerk's Office. |

day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the -

complajnt. You are also ired to file your answer to the complaint in the office of the Clerk of this court at
5G \ Street
either before service upon plaintiff's attorney or within a reasonable time thereafter.
Untess otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may

have against the plaintiff which arises out of the transaction or occurrence that is the Subject matter of the plaintiff's
claim or you will thereafter be barred from making such claim in any other action.

WITNESS, Judith Fabricant, Esquire, at Salem, the! gd +L,

day of Av 4 vu ot , in the year of our Lord two thousand RAO
lerk

NOTICE TO DEFENDANT - You need not appear personally in court to answer the complaint, but if

allosney must serve a copy of your written answer within 20 days as speci

NOTES:
1, This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.
2, When more than one defendant is involved, the names of all defendants should appear in the caption. Ifa pag is used for each

defendant, each should be addressed to the particular defendant. e
A true copy Attest: Coty
Cn Sheriff Suffolk County
~ 7) -}eo

 
 

 

Case 1:20-cv-11661-RWZ Document 1-1 Filed 09/08/20 Page 2 of 6

 

 
 

 

 

 

; DOCKET NUMBER Trial Court of Massachusetts .
CIVIL ACTION COVER SHEET . The Superior Court
PLAINTIFFIS):  Wangy Theberge ~~ Jeounty
ADDRESS; 7 Pouing Rosd, Carvers, Essex County, Massachusetis 01923 , Essex (-]

 

 

 

DEFENDANT(5): = ACV Environmental Services, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

ATTORNEY: Timothy ©. Rodden Jr.
ADDRESS: Upper Charles Law Group, LLC ADDRESS: 1500 Rahway Avenus, Avanal, New Jersey 07001
10 Keamey Roed, Suite 101, Nogdhum, Massachusatts, 02484 Ragistazed Agent: C T Corporation System, 155 Fadoral Stroct, Suite 700, Boston, MA 02119
SBO: 691228
TYPE OF ACTION AND TRACK DESIGNATION (see ravaree side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
B04 Other Negligence - Personal injury F [x] Yes {([] no
*If “Other” please describe:
Is there a claim under G.L. c. 93A7 (s this a class action under Mass. R. Clv. P. 237
[J Yes BJ No (} ves fx] NO

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which tha undersigned plaintiff or plaintiff's counsel relies to determine money damages.
[Far this form, disregard double or treble damage claims: indicate single damages only.

TORT CLAIMS
(attach additionat sheets as necessary)
A. Documented medical expenses to date:

1, Total hospital expenses S.
2. Total doctor expanses &
3. Tota! chiropractic expenses {
4, Total physical therapy expenses a
5. Total other expenses (describe below) $

 

 

 

 

 

 

 

 

 

B. Documented lost wages and compensation to date 10,000
C. Becumented property damages te date one vrvesnes §

D. Reasonably anticipated future medical and hospital expenses

E. Reasonably anticipated lost Wages «.....cs.cscsssessecsssrscnerssssssssesssssussocessossssspnssssurevesecccetssseceaceseussusueereuusansgveneesansstsuaseuesevstvansesseecorveneoseeucesensees $30,000
F, Other documentad items of damages (describe below) :

Pain and sufferlng/Diminished Working Capacity/Diminished Quality of Life

G. Bilefly describe plaintiff's Injury, Including the nature and extent of Injury:

Acuta Chemical Exposure Resutting In Severe Chemical Sensitivity and Breathing Issues
TOTAL (A-F):$>100,000

CONTRACT CLAIMS
(attach additional sheets as necessary}
This action inctudes a claim involving collection of a debt incurred pursuant to a revolving credit agreement, Mass, R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):
TOTAL: $

_—— —
C UU r —
Signature of Attorney/ Unrepresented Plaintiff: c “ate: August G6, 2020

RELATED ACTIONS: Please provide the case number, cage name, and county of any related actions pending in the Superior Court.

 

 

 

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution. __

Signature of Attorney of Record: X Cy’. / o — Date: August 6, 2020
Cc

 

 

————

 

 
 

 

Case 1:20-cv-11661-RWZ Document 1-1 Filed 09/08/20 Page 3 of 6

COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS ESSEX COUNTY SUPERIOR COURT

CIVIL ACTION NO. 1977CV

 

NANCY THEBERGE,

v.

ACV ENVIRONMENTAL SERVICES, INC.

Plaintiff,

Defendant,

Sane? Nea “eee? Sega” Se” Se ee! ‘eee ene”

 

 

PLAINTIFF’S COMPLAINT AND DEMAND FOR TRIAL BY JURY

 

PARTIES

I. The Plaintiff, Nancy Theberge, is an individual residing in 7 Pauline Road, Danvers,

Essex County, Massachusetts 01923.

. The Defendant ACV Environmental Services, Inc. is a corporation organized under the

laws of the state of New York that is registered with the Secretary of the Commonwealth
of Massachusetts to conduct business within the Commonwealth and does, indeed,
conduct business within the Commonwealth of Massachusetts with an office location at 6
Shire Drive, Norfolk, Massachusetts 02056, and with a registered agent for service within
the Commonwealth located at C T Corporation System 155 Federal Street, Suite 700,
Boston, Suffolk County, Massachusetts 02110.

FACTS

. On November 14, 2017 around 7:15 AM, a service technician from ACV Environmental

Services, Inc. (hereinafter “ACV”) arrived at Plaintiff, Nancy Theberge’s (hereinafter
“Plaintiff” or “Mrs. Theberge”) workplace, Winchester Hospital Core Lab, located at
262-264 West Cummings Park, Woburn, MA 01801], to remove a container of hazardous
waste containing the following chemicals: Crystal violet, Gram's Iodine, Gram's
Decolorizer, Safranin, Methanol, Carbolfuchsin, TB Auramine O, TB Decolorizer,
Hydrochloric Acid, TB Potassium Permanganate, Hemo De, Gomori Trichrome Stain,
Methylene Blue, Glacial Acetic Acid, and Ethanol, and other chemicals.

- Mrs. Theberge was sitting at her bench working when ACV’s employee dragged the

container of hazardous waste behind Mrs. Theberge, leaving a trail of liquid waste.

 

 
 

 

10.

li.

12.

13.

14,

15.

Case 1:20-cv-11661-RWZ Document 1-1 Filed 09/08/20 Page 4 of 6

ACV’s employee continued down a couple of stairs, spilling more liquid waste.

Following ACV’s employee's spill of liquid waste, bleach was poured on the liquid waste
in an attempt to clean it.

The liquid waste reacted with the bleach and caused a toxic chemical reaction which was
released into the air near Mrs. Theberge’s work space.

Defendant’s failure to exercise reasonable care in handling and cleaning the toxic
chemical waste, which caused the chemical reaction resulting in the release of toxic
inhalants, created for Plaintiff and similarly-situated persons a dangerous condition that
was allowed to exist for an unreasonable amount of time.

As a result of the Defendants’ negligence as set forth above, the Plaintiff suffered serious
personal injuries and great pain of body and mind.

COUNT 1
NEGLIGENCE

Plaintiff re-alleges and incorporates by reference the allegations made in paragraphs |
through 9, inclusive, as if separately set forth herein.

At all times relevant hereto, Defendant, in its capacity as an industrial cleaning,
environmental remediation, and hazardous waste handling company, owed an affirmative
and non-delegable duty of care to handle all hazardous waste with reasonable care.

At all times relevant hereto, Defendant breached its non-delegable duty of care to the
Plaintiff by permitting a dangerous condition to arise during the course of its removal of
hazardous waste via the negligent handling of the hazardous waste near Plaintiff's work
Space — a condition of which it was aware or should have been aware.

Ai all times relevant hereto, Defendant breached its non-delegable duty of care to the
Plaintiff by negligently handling the hazardous waste near Plaintiff's work space, which
caused a dangerous condition to arise near Plaintiff's work space.

At all times relevant hereto, Defendant, in its capacity as an industrial cleaning,
environmental remediation, and hazardous waste handling company, owed an affirmative
and non-delegable duty to warn of dangerous conditions related to chemical spills that
arise over the course of its handling of hazardous waste.

At all times relevant hereto. Defendant breached its non-delegable duty of care to the
Plaintiff by failing to war of the dangerous condition related to the chemical spill that
arose over the course of its handling of hazardous waste near Plaintiff's work space.

 
 

 

Case 1:20-cv-11661-RWZ Document 1-1 Filed 09/08/20 Page 5 of 6

16. On November 14, 2017, Plaintiff encountered the aforementioned dangerous conditions,

which caused the Plaintiff to inhale toxie chemicals.

17. As a direct and proximate result of Defendant’s negligence, Plaintiff suffered bodily

injury, and resulting pain and suffering, disability, mental anguish, and has incurred
medical expenses for treatment and care, past, present and future.

WHEREFORE, the Plaintiff, Nancy Theberge, demands judgment against the Defendant,

ACV Environmental Services, Inc., together with interest, costs, attorney’s fees and such other
and further relief as this Honorable Court deems equitable and just.

19.

20.

21.

22.

* 23.

24.

25.

COUNT II
RES IPSA LOQUITUR

Plaintiff re-alleges and incorporates by reference the allegations made in paragraphs 1
through 17, inclusive, as if separately set forth herein.

At all relevant times, Defendant maintained control over the chemical waste that reacted
with bleach to cause toxic chemicals to be released in the air near Plaintiff's work space.

At all relevant times, Defendant was responsible for the safe handling of the chemical
waste that reacted with the bleach to cause toxic chemicals to be released in the air near
Plaintiff's work space.

At all relevant times, Defendant was responsible for the safe remediation of any spills
that occurred over the course of its handling of the chemical waste that reacted with the
bleach to cause toxic chemicals to be released in the air near Plaintiff's work space.

At all relevant times, Defendant was responsible to warn of dangerous conditions related
to chemical spills that arise over the course of its handling of hazardous waste

Plaintiff would not have suffered an acute exposure to toxic chemicals but for negligence
by Defendants.

As a result, the doctrine of Res Ipsa Loquitur applies, permitting an inference of
negligence against Defendants. _

As a direct and proximate result of Defendant’s negligence, Plaintiff suffered bodily
injury, and resulting pain and suffering, disability, mental anguish, and has incurred
medical expenses for treatment and care, past, present and future.

 
 

 

Case 1:20-cv-11661-RWZ Document 1-1 Filed 09/08/20 Page 6 of 6

WHEREFORE, the Plaintiff. Nancy Theberge, demands judgment against the Defendant,
ACV Environmental Services, Inc., together with interest, costs, attorney’s fees and such other
and further relief as this Honorable Court deems equitable and just.

DEMAND FOR RELIEF

A. The Plaintiff, Nancy Theberge, demands judgment against the Defendant, ACV
Environmental Services, Inc. together with interest costs and attorneys fees as to all
Causes of Action.

JURY CLAIM

PLAINTIFF CLAIMS TRIAL BY JURY ON ALL ISSUES.

The Plaintiff, Nancy Theberge,
By her Attomey,

a

¢

Timothy D. Rodden Jr.
BBO #691228
Upper Charles Law Group, LLC

10 Kearney Road, Suite 101
Needham, MA 02494

(617) 600-7170
trodden@uclawgroup.com

 

Date: August 6, 2020

 
